Citation Nr: 1003878	
Decision Date: 01/26/10    Archive Date: 02/16/10

DOCKET NO.  05-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left elbow, currently rated as 20 percent 
disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to June 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the  Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.  In February 2008, the Board 
remanded this case.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The Veteran does not have the functional equivalent of 
forearm flexion limited to 55 degrees; extension limited to 
100 degrees; ankylosis of the left elbow; flail joint; marked 
cubitus varus or cubitus valgus deformity with ununited 
fracture of the head of the radius; nonunion of the radius or 
ulna; and his left hand is not fixed in hyperpronation or 
supination.


CONCLUSION OF LAW

The criteria for rating in excess of 20 percent for left 
elbow disability are not met.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.71(a), 
Part 4, Diagnostic Code 5212 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in October 2004.  Thereafter, additional 
VCAA letters were sent in March 2006 and March 2008.  
Cumulatively, the letters fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).   In 
particular, the VCAA notifications informed the Veteran about 
the information and evidence not of record that is necessary 
to substantiate the claim; about the information and evidence 
that VA will seek to provide; and about the information and 
evidence that he is expected to provide.  

The notice requirements under 38 U.S.C.A. § 5103 underwent 
significant changes during the pendency of the Veteran's 
appeal.  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) recently held that, for increased rating 
claims, notice provided to the Veteran under 38 U.S.C.A. 
§ 5103 need not be "veteran specific," and that VA is not 
required to notify the Veteran that he may submit evidence of 
the effect of his worsening disability on his daily life, nor 
is VA required to notify the Veteran of diagnostic codes that 
his disability may be rated under.  See Vazquez-Flores/Wilson 
v. Shinseki, No. 2008-7150 (Fed. Cir., Sept. 4, 2009).  

The VCAA notices provided information to the claimant 
relevant to the specific pertinent diagnostic codes.  Also, 
in addition, in March 2006, May 2006, and March 2008 letters, 
the section entitled "How VA Determines the Disability 
Rating," or "Disability Rating" specifically cited to the 
impact on employment and described the types of evidence 
which would support the claim.  The claimant was also told 
that disability rating range from zero to 100 percent based 
on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment.   

The claimant's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  While the Veteran 
has reported receiving treatment at the Ponce VA outpatient 
treatment clinic, efforts to obtain these records have shown 
that no progress notes were found and that he is an inactive 
patient.  Additionally, there is no objective evidence 
indicating that there has been a material change in his 
service-connected disability since he was last examined in 
July 2009.  38 C.F.R. § 3.327(a).  The January 2005 and July 
2009 VA examination reports are thorough.  These reports 
included a review of the pertinent history and examination of 
the Veteran.  His current symptoms were discussed.  
Therefore, the examinations in this case are adequate upon 
which to base a decision.  The records satisfy 38 C.F.R. 
§ 3.326.

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Rating

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  

However, if VA's adjudication of an increased rating claim is 
lengthy, a claimant may experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased-rating claim has been pending.  Cf. 
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during 
the processing of his claim," satisfied service connection 
requirement for manifestation of current disability); Moore 
v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the United States Court 
of Appeals for Veterans Claims ("the Court") found no basis 
for drawing a distinction between initial ratings and 
increased rating claims for applying staged ratings.  
Accordingly, it was held that ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  In 
this case, there has not been a material change in the 
disability level and a uniform rating is warranted.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  



A claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 
U.S.C.A. § 1155).  This would result in pyramiding, contrary 
to the provisions of 38 C.F.R. § 4.14.  However, if a veteran 
has separate and distinct manifestations attributable to the 
same injury, they should be compensated under different 
diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 
(1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 
(1995).  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

The provisions of 38 C.F.R. § 4.40 state that a disability 
affecting the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.

The Board notes that the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In a July 1959 rating decision, service connection was 
granted for fracture, simple, subcapital, left radial head, 
and a non-compensable rating was assigned under Diagnostic 
Code 5212.  This noncompensable rating remained in effect for 
many years.  In September 2004, a claim for an increased 
rating was received.  The Veteran was scheduled for a VA 
examination in conjunction with his claim, but he failed to 
report.  However, he thereafter contacted VA to reschedule 
the appointment.  

A VA examination was conducted in January 2005.  It was noted 
that the Veteran was right-handed.  He reported that he had 
constant mild pain with occasional flare-ups when the pain 
was moderate.  He also indicated that he had numbness which 
was worse in the second and third fingers, and also included 
the entire forearm.  He also related that he had weakness.  
The Veteran stated that the flare-ups occurred two to three 
times per week and had a duration of two hours.  During those 
times, his pain was a 7 on a scale of 1-10 with 10 being 
worse.  He reported that the pain was worse with heaving 
lifting.  The pain was alleviated with rest, Bengay, and 
acetaminophen.  During periods of flare-ups, he had some 
difficulty dressing himself.  There was no active infection 
or constitutional symptoms.  

Physical examination revealed no deformity, angulation, or 
false movement.  There was no malunion or loose motion.  The 
Veteran had tenderness over the wrist with extension and 
flexion.  There was no edema, but there was painful motion at 
the wrist and elbow.  There was no ankylosis.  The Veteran 
was able to flex his left wrist from 70 to zero degrees and 
extend 40 to zero degrees.  The Veteran was able to actively 
flex his left elbow from 130 to zero degrees and passively 
flex from 135 degrees.  He had pain during this testing.  
Manual muscle testing was 4/5.  X-rays were performed.  The 
diagnoses were left old scaphoid fracture and left mild 
degenerative joint disease involving the radiocarpal joint.  

In a February 2005 rating decision, the RO increased the 
disability rating to 20 percent, effective September 2004.  
The Veteran has appealed that determination.  

The Veteran was afforded another VA examination in July 2009.  
At that time, he reported that he was unable to lift objects 
and also dropped objects.  He reported having a loss of 
strength from the left elbow disability and indicated that he 
wore an elastic band on the elbow.  He related that he had 
flare-ups 2-3 times per day with a duration of 2-3 hours.  He 
used ice for relief of left elbow pain.  The Veteran 



complained of the following symptoms:  deformity, giving way, 
instability, pain, stiffness, weakness, incoordination, 
decreased speed of motion, warmth, redness, swelling, an 
affect of the motion of the joint, flare-ups, and overall 
severe disability.  There were no constitutional symptoms or 
arthritis.  

Physical examination of the left elbow revealed movements 
from zero degrees of extension to 135 degrees of flexion.  
The Veteran had pronation from zero to 65 degrees and 
supination of zero to 80 degrees.  There was pain with motion 
to include on repetitive motion, but there were no additional 
limitations of motion after three repetitions.  There was no 
bony deformity, malunion, or loose motion of the left elbow.  
X-rays revealed degenerative arthritis and olecranon 
enthesopathy.  The Veteran's left elbow disability severely 
limited chores, shopping, recreation, travel, bathing, 
dressing, and toileting.  It prevented exercise and sports.  
It did not affect feeding or grooming.  

The examiner stated that there was no nonunion or malunion of 
the radius.  There was no loss of substance, deformity, or 
bad alignment.  The Veteran did have arthritis.  Although 
there was pain on repetition of movement, there was no 
additional loss of range of motion due to pain, weakened 
movement, excess fatigability, or incoordination of movement.  
The examiner indicated that pain did not significantly limit 
the functional ability of the left elbow upon flare-ups or 
repetitive use.  

The rating schedule provides that traumatic arthritis 
substantiated by X-ray findings will be rated as degenerative 
arthritis.  38 C.F.R. Part 4, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings is to be 
rated on the basis of limitation of motion for the specific 
joint involved.  38 C.F.R. Part 4, Diagnostic Code 5003.  
Full range of motion on flexion of the elbow is zero to 145 
degrees.  Full range of motion on forearm pronation is zero 
to 80 degrees.  Full range of motion on forearm supination is 
zero to 85 degrees.  Full range of motion on wrist 
dorsiflexion (extension) is zero to 70 degrees.  Full range 
of motion on wrist palmar flexion is zero to 80 degrees.  
Full range of motion on wrist ulnar deviation is zero to 45 
degrees.  Full range of motion on wrist radial deviation is 
zero to 20 degrees.  38 C.F.R. § 4.71, Plate II.  

Currently, the Veteran's elbow disability is rated based on 
his limitation of motion of the elbow.  Range of motion on 
flexion and extension, respectively, are rated under 
Diagnostic Codes 5206 and 5207.  The Board notes that under 
Diagnostic Code 5206, a noncompensable rating is warranted if 
flexion is limited to 110 degrees; a 10 percent rating is 
warranted if flexion is limited to 100 degrees; a 20 percent 
rating is warranted if flexion is limited to 90 degrees; a 20 
percent rating is warranted if flexion is limited to 70 
degrees on the minor side and a 30 percent rating if it is on 
the major side; a 30 percent rating is warranted if flexion 
is limited to 55 degrees on the minor side and a 40 percent 
rating if it is on the major side; and a 40 percent rating is 
warranted if flexion is limited to 45 degrees on the minor 
side and a 50 percent rating if it is the major side.  

Under Diagnostic Code 5207, a 10 percent rating is warranted 
if extension is limited to 45 degrees; a 10 percent rating is 
warranted if extension is limited to 60 degrees; a 20 percent 
rating is warranted if extension is limited to 75 degrees; a 
20 percent rating is warranted if extension is limited to 90 
degrees on the minor side and a 30 percent rating if it is on 
the major side; a 30 percent rating is warranted if extension 
is limited to 100 degrees on the minor side and a 40 percent 
rating if it is on the major side; and a 40 percent rating is 
warranted if extension is limited to 110 degrees on the minor 
side and 50 percent rating if it is on the major side.

In this case, even considering the DeLuca factors, the 
Veteran's motion on flexion and extension well exceeds the 
criteria for flexion and extension, for a rating in excess of 
20 percent.  At worse, extension was zero degrees and flexion 
was 130 degrees.  

Under Diagnostic Code 5208, a 20 percent rating may also be 
assigned when forearm flexion is limited to 100 degrees and 
extension is limited to 45 degrees.  The Veteran did not 
exhibit this limitation, even considering the DeLuca factors.  




Under Diagnostic Code 5209, a 20 percent rating is warranted 
where there is other impairment of the elbow such as joint 
fracture with marked cubitus varus or cubitus valgus 
deformity with ununited fracture of the head of the radius in 
either the minor or major forearm.  A 50 percent evaluation 
may be assigned for Flail Joint of the minor elbow and a 60 
percent rating for the major elbow.  The Veteran does not 
have marked cubitus varus or cubitus valgus deformity with 
ununited fracture of the head of the radius or flail joint of 
the minor elbow.  

Under Diagnostic Code 5210, nonunion of the radius and ulna, 
with a flail false joint, warrants a 40 percent rating for 
the minor upper extremity and a 50 percent rating for the 
major upper extremity.  The Veteran does not have nonunion of 
the radius and ulna, with a flail false joint.

Under Diagnostic Code 5211, a 10 percent evaluation is 
warranted for nonunion of the ulna with bad alignment.  A 20 
percent evaluation requires nonunion of the ulna of the major 
or minor upper extremity in the lower half.  A 20 percent 
evaluation for the minor arm and a 30 percent evaluation for 
the major arm requires nonunion in the upper half of the 
minor extremity with false movement and without loss of bone 
substance or deformity, and a 30 percent evaluation for the 
minor arm and a 40 percent for the major arm requires loss of 
bone substance (1 inch (2.5 centimeters) or more) and marked 
deformity.  The Veteran does not have any nonunion in his 
left upper extremity.  

Under Diagnostic Code 5212, a 10 percent evaluation is 
warranted for nonunion of the radius with bad alignment.  A 
20 percent evaluation requires nonunion of the radius of the 
major or minor upper extremity in the upper half.  A 20 
percent evaluation for the minor extremity and a 30 percent 
evaluation for the major extremity, are also provided for 
nonunion in the lower half with false movement and without 
loss of bone substance.  A 30 percent evaluation for the 
minor extremity and a 40 percent evaluation for the major 
extremity require nonunion in the lower half with false 
movement with loss of bone substance or deformity.  Again, 
the Veteran does not have any nonunion, as indicated on the 
2009 examination.  

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  Limitation of 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation, for the major extremity it is 30 percent.  Bone 
fusion with loss of supination and pronation of the forearm 
of the minor upper extremity warrants a 20 percent evaluation 
if the hand is fixed in full pronation, near the middle of 
the arc or in moderate pronation, it is 30 percent for the 
major extremity.  A 30 percent evaluation requires that the 
minor hand be fixed in hyperpronation or supination, it is 40 
percent for the major extremity.  38 C.F.R. 4.71a, Diagnostic 
Code 5213.

The Veteran does not meet the criteria for a higher rating.  
The Veteran's minor (left) hand is not fixed in 
hyperpronation or supination.  He had pronation to 65 degrees 
and supination to 80 degrees.

The Veteran was granted a higher rating, essentially based on 
pain.  The Board finds that the Veteran is competent to 
report pain.  He is also credible in that regard.  In 
addition, his left elbow disability negatively impacts his 
daily functioning.  However, the Board also finds that his 
pain and limitations are contemplated within his current 20 
percent rating for his left elbow disability.  He does not 
meet the criteria for a higher rating on any of the bases 
discussed above, even considering DeLuca.  While his motion 
is affected by his pain, weakness, incoordination, and other 
DeLuca factors, , he is still able to move his left upper 
extremity beyond what is contemplated for a higher rating.  
The Veteran does not have the functional equivalent of 
flexion limited to 55 degrees; extension limited to 100 
degrees; ankylosis of the left elbow; flail joint; marked 
cubitus varus or cubitus valgus deformity with ununited 
fracture of the head of the radius; nonunion of the radius or 
ulna; and his left hand is not fixed in hyperpronation or 
supination.

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the Veteran's claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is 



denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  In this case, the preponderance of the 
evidence is against a rating in excess of 20 percent.  

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008); aff'd, Thun v. 
Shinseki, No. 2008-7135, 2009 WL 2096205 (Cir. 2009), there 
is a three- step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, 
to accord justice, the veteran's disability picture requires 
the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's left 
elbow disability with the established criteria found in the 
rating schedule left elbow disability shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his disability.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.  Additionally, there 
is not shown to be evidence of marked interference with 
employment due to the disability.  The Veteran has been 
retired for many years.  Moreover, there is no evidence in 
the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that 
this service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].  The Board therefore has determined that referral 
of this case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the Veteran has not shown 
in this case is that the service-connected disability's 
manifestations have resulted in unusual disability or 
impairment that has rendered the criteria and/or degrees of 
disability contemplated in the Schedule impractical or 
inadequate.  Accordingly, consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.


ORDER

Entitlement to an increased rating for residuals of a 
fracture of the left elbow is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


